     Case 6:17-cv-00166-RC-JDL Document 42 Filed 10/24/18 Page 1 of 4 PageID #: 242




                      IN THE UNITED STATES DISTRICT COUR
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

JOHNNY LEE WALKER, 1215501
V.

LORIE DAVIS, ET AL . DIRECTOR.

                  NOTICE OF EXTREME TEMPER TURE VIOLATION ND
               HE LTH H ZARDS AND RISK IN THE POPUL TION SHOWER

       Plaintiff Johnny Lee alker hereby notify the Court of the ongoing
violations by Defendants Collier, Catoe, Richardson, Davis and TDCJ
in sho ing deliberate indifference and a callous disregard to Walker's
health and safety.

                            I. EXTREME CO D CONDITION

       The outer walls of the H.H. Coffield Unit comprises of thousands

of windows of small panes. Hundreds of these windows are missing

throughout the housing area and building hallways. The temperatures
have falling in the 40's. Check Weather Service Center October 15,

2018. The coldest section of the living area is the groun               floor, This

is where the elderly and sickly is housed. No winter clothing or linen

supplies have been passed out. The venting system blows cold air. In
spite of the these extreme cold conditions, Defendant Catoe stated that

he will not fix the missing windows or pass out winter necessities un¬

til October 31, 2018 - assuring the windows replacement will be done

in the months of November and December.
       To add,to this suffering, the security guards opens all the hall¬

way bay win ows. This action keeps the living area col er than the
outer temperatures because the cell are colder when the brick and iron

become cold. The guar s and TDCJ employees are dressbd in their full

winter gear and they complain that they are cold.
        alker must suffer these inhumane conditions.

            II. HE LTH HAZARDS AND RISKS IN THE POPULATION SHOWER

       The Coffiel   Unit is currently conducting its annual lockdown.

In a population of approximately 2,000 inmates, there are over 100

inmates that are infected with AIDS, HIV, HEP TITIS, HERPES, STALPH,

                                     Page 1 of 2
 Case 6:17-cv-00166-RC-JDL Document 42 Filed 10/24/18 Page 2 of 4 PageID #: 243




CONTAGIOUS SKIN DISE SE, and of these many have open wounds. Medical
prescribed treatment that these inmates are to be showered in isola¬

tion to prevent infecting non-infected. inmates.
       D fendant Catoe have suspended all medical showers and have forced

these infected inmates to shower with Walker during population shower.

The Unit's shower heads are designed where inmates will be within two

feet of the other when showering. There are no partition or dividers
preventing the infectious bodily fluids of the infected inmate from
splashing in Walker's face and on his body.
       Defendant Catoe has ignored all of Medical'&" arhings and health
risks and have chosen to place thousands of inmates at risk of con¬

tracting these diseases, bacterias and viruses.         alker is amongst the
thousands and he is at riaks. The viruses are in themselves a silent

death enalty,in violation of TEXAS PENAL CODE § 22.11
        Walker seeks and injuction asking that these violation be correct¬

ed .

        Dated on this the JLSth day of October 2018.

                                              Respectfully submitted,



                                              Johnny Lee Walker
                                                661 EM 054
                                              Tennessee Colony, TX 75884

                                              Pro Se Litigant



                              PREVENTIVE RELIEF

       The subject test adopted by the Supreme Court of the United States
is consistent with the principle the "[o]ne does not have to wait the
consummation of threatened injury to obtain preventive relief. See
Pennsylvania v. Vir inia, 262 U.S. 553, 43 S.Ct. 658.




                                  Page 2 of 2
 Case 6:17-cv-00166-RC-JDL Document 42 Filed 10/24/18 Page 3 of 4 PageID #: 244




Office of the Clerk
USDC Eastern District of Texas
211 . Ferguson St., Rml06
Tyler TX 75702


                               October 18, 2018

    RE: Johnny Lee alker v. Lorie Davis, et al
       Civil Action No. 6:17-cv-166


 ear Clerk:

    Please find enclosed a copy of NOTICE OF EXTREME TEMPERATURE VIOLA¬
TION '(AND HEALTH HAZARDS AND RISK IN THE POPULATION SHOWER to be filed
in the above reference casue.

    Please send me a copy of the docket sheet in this cause.

    Know that your time and concern in the above matter is greatly
appreciated.


Sincerely,



                 (JW
              lalker
         .01
H.H. Coffield Unit
2661 FM 2054
Tennessee Colony, TX   75884




cc: filed
Case 6:17-cv-00166-RC-JDL Document 42 Filed 10/24/18 Page 4 of 4 PageID #: 245




                                      v
